Citation Nr: 1502514	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to June 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office, which granted service connection for PTSD, rated 10 percent, effective July 29, 2011.  An August 2012 rating decision increased the rating to 30 percent, also effective July 29, 2011.  In November 2013, the case was remanded for additional development.  On remand, a June 2014 rating decision increased the rating for PTSD to 50 percent, also effective July 29, 2011.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with reduced reliability and productivity; symptoms of PTSD productive of occupational and social impairment with deficiencies in most areas are not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in August 2011, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  A September 2012 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a June 2014 supplemental SOC readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2011 and January 2014.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's PTSD is currently rated 50 percent under 38 C.F.R. § 4.130, Code 9411, based on occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.   

To warrant the next higher (70 percent) rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms in Code 9411.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) at 32.  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

March to August 2011 VA treatment records show that the Veteran reported poor sleep, nightmares, awakening in a cold sweat, intrusive thoughts, avoidance, exaggerated startle response, flashbacks, dissociation episodes, anger, hypervigilance, difficulty interacting with people of Asian descent, attending social events without getting into verbal altercations, and getting along with co-workers.  On mental status evaluation, he was oriented, and was noted to have good hygiene.  He had pressured speech, fair insight, anxious affect, fragmented thought content, and concrete persistence, but no suicidal or homicidal ideation.  A GAF score of 58 was assigned.  

On September 2011 VA examination, the Veteran reported nightmares, poor sleep, difficulty controlling his temper, anxiety, depression, flashbacks, avoidance of stimuli associated with traumatic events, intrusive memories on a daily basis with occasional days of remission, difficulty concentrating, feeling emotionally numb, hypervigilance, exaggerated startle response, and some short-term memory loss but no long-term impairment.  He denied panic attacks.  He reported that he was married to his wife of 37 years, had a close relationship with his daughters, remained in touch with his brothers and sisters, and had a good number of friends.  He practiced martial arts, had a 4th degree master's status, and was an instructor at a local studio.  On mental status evaluation, he was neatly dressed and groomed, alert and oriented, and cooperative.  His speech was normal; affect was appropriate and congruent with his mood; and thought processes were coherent and logical.  His thought content was appropriate; he reflected the ability to maintain minimal personal hygiene and other basic activities of daily living.  There were no loose associations, delusions, hallucinations, obsessive or ritualistic behaviors, or suicidal or homicidal thoughts.  A GAF score of 60 was assigned.  The examiner opined that the Veteran has managed to function occupationally throughout his adult life and his social functioning has been mildly affected by PTSD, but not to a significant level.  
October 2011 to July 2012 VA treatment records show that the Veteran reported that he worked out, worked around the house, and instructed martial arts classes to stay busy in his retirement.  He had continued sleep impairment and nightmares, increased episodes of anger/irritability and hyperarousal, a hypervigilant response to fireworks on July 4th, and feelings of survivor's guilt.  He indicated that he looked forward to seeing his daughter for the holidays, and avoided having an angry outburst in an encounter at a bar/restaurant.  

August 2012 VA treatment records show that the Veteran had an episode of hypervigilance related to being around people of Asian descent, continued nightmares and sleep problems, and good family support.  On mental status evaluation, he was noted to be well groomed, polite, and alert.  His speech was normal, and his mood and affect were appropriate.  His thought process was logical.  There were no delusions, or suicidal or homicidal ideation.  A GAF score of 50 was assigned.  

In his October 2012 VA Form 9, the Veteran asserted that he had difficulty understanding complex commands, impairment of short-term memory, and mood disturbances that impacted his ability to maintain social relationships, and that he would forget to complete tasks.

November 2012 VA treatment records show that the Veteran reported persistent nightmares, short-term memory loss, mood swings, not finishing projects he started, and difficulty following instructions to complete a task.  On mental status evaluation, he was described as well groomed, alert, sad, and anxious.  He sat with his back to the wall and scanned the room.  He had an affect appropriate for his mood.  His speech was normal.  He had logical and goal-directed thought processes and good insight.  There were no delusions, or suicidal or homicidal ideation.  

March 2013 VA treatment records show that the Veteran reported having some improved sleep, continued nightmares but somewhat improved, and a panic attack from having a Vietnamese child in his karate class.  They also show that the Veteran reported memory problems such as forgetting conversations or appointments.  It was noted that he was able to attend to his personal needs such as dress and grooming, and that the likely etiology for his difficulties with mental focus and memory was psychogenic (including poor quality of sleep and daytime fatigue).  On mental status evaluation, he was appropriately dressed and groomed, alert, and oriented.  His [rate of] speech was slightly increased from anxiety.  His affect was stable but anxious.  His thought processes were logical and goal-directed, and there were no delusions or perceptual disturbances.  Cognitive testing revealed some difficulty with processing speed, attention, concentration, and new learning and memory.  A GAF score of 55 was assigned.  

May and June 2013 VA treatment records show that the Veteran reported up and down days, hyperarousal to loud bangs, difficulty getting a full night's sleep about half the time, and that he taught martial arts and worked out.  On mental status evaluations, he was appropriately dressed.  He was alert, and his mood was good with congruent affect.  His speech was normal; his thought processes were linear and coherent; and his insight was good.  There were no delusions or perceptual disturbances.  

A December 2013 VA treatment record shows that the Veteran reported that he had heightened hypervigilance at home, patrolled around his house, and had an angry outburst at a karate studio when he thought someone was talking about him.  

On January 2014 examination on behalf of VA, the examiner indicated that she reviewed the Veteran's record.  The Veteran reported that he had a good relationship with his wife of 39 years, was very close to his daughters, had quite a few friends, and got along well with people in general, although he did not feel that he could trust anyone, even his friends.  He indicated that he retired in 2011, described a positive work history, and denied conflicts with co-workers.  He had anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), recurrent distressing memories and dreams, dissociative reactions, avoidance of stimuli associated with the traumatic events he experienced, persistent negative beliefs and emotional state, irritable behavior and angry outbursts, hypervigilance, problems with concentration, and infrequent dissociative episodes while driving when he would suddenly find himself in an unintended location.  The examiner opined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that throughout the appeal period the Veteran has never manifested symptoms of PTSD that more nearly approximate the criteria for a higher 70 percent rating; hence a rating in excess of 50 percent is not warranted at any time under consideration.  While his reported symptoms, including avoidance of stimuli, sleep impairment, hypervigilance, irritable behavior and angry outbursts, etc. may well cause some reduced reliability and productivity, at no time is it shown that he had psychiatric symptoms productive of deficiencies in most areas.  Throughout, he has been married and maintained good relations with family, and reported having quite a few friends.  Not only does he tend to all activities of daily living, but also in retirement he has managed to maintain such activities as being a martial arts instructor which presumably requires some ability to interact in a satisfactory manner with various people (albeit unfortunately, not with Asian Americans), and also that he is self-motivated..  

Although the lowest GAF score assigned throughout (50, in August 2012) suggests serious symptoms, the symptoms associated with such score (suicidal ideation, obsessional rituals, serious occupational or social impairment, etc.) were not noted at the time.  As noted initially, at no time is the Veteran shown to have displayed deficiencies in most areas, and a rating in excess of 50 percent is not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for a 50 percent rating).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.  
The Veteran is retired and not shown to be seeking employment.  The matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Notably, such activities as maintaining a martial arts instructor position throughout suggest that he remains capable of maintaining employment consistent with his education and experience.  


ORDER

The appeal seeking a rating in excess of 50 percent for PTSD is denied.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


